Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8, and 15 recite the limitation "the same user interface" in lines 10-11 of claim 1 and in the last line of claims 8 and 15.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ryder et al. (US 20100088182 A1). 
	Regarding claim 1, Ryder teaches a content controller system, comprising: a user interface device in communication with a library of advertising media content (user device 101 communicates with data storage facility 113 comprising advertiser content and user content via user interface – see 0039 and FIG. 1), the user interface device providing operations including: display first and second areas associated with the advertising media content (displaying a list of previously collected content user in areas 131- 135 and advertiser content in area 119 of advertisement 105 as shown in FIGs. 2-3); receive at least two selections from at least one of the first and second areas (e.g., receiving one or more user selections for one or more items from the list of previously collected user content in areas 131-135 for interaction – see 0035, 0048, 0051, 0053, and 0055); automatically place cause to be displayed an approved first advertisement of the advertising media content near the first area, in response to the at least two selections (e.g., automatically displaying a first user content, submitted from a first user in response to the first user’s selection and approved by a moderator, for the inclusion of the first user content near areas 131-135 within the advertisement 105  – see 0035, 0044, 0052, 0055, 0061-0063, and 0073); automatically place and cause to be displayed an approved second 
	Regarding claim 2, Ryder teaches the feature of displaying predefined customization options associated with the advertising media content (e.g., presenting options via user interface to allow user to augment, modify, and/or change the advertisement 105 - see 0039 and 0043).
	Regarding claim 3, Ryder teaches the feature of selecting at least one of the predefined customization options (e.g., user can select one of the options to augment, modify, and/or change the advertisement 105 via user interface -see 0039 and 0043).
	Regarding claim 4, Ryder teaches the feature of displaying predefined campaign options associated with the advertising media content (displaying a list of user content 131-135 and advertiser content 119 – see 0048).  
	Regarding claim 5, Ryder teaches the feature of selecting at least one of the predefined campaign options (e.g., selecting an item from the list of user content – see 0048 and 0051). 
	Regarding claim 6, Ryder teaches the feature of automatically generating respective positive and negative placement areas based on the at least two selections (for instance, the user content inputted by the individual user comprises positive/negative comments, 
	Regarding claim 7, Ryder teaches receiving user inputs from a plurality of distributed devices regarding the advertising media content; and automatically adapt placement of the advertising media content according to the user inputs from the plurality of distributed devices (e.g., collecting the user content from one or more users and presenting the user content in the advertisement 105 – see 0040, 0041, and 0048-0048).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder et al. (US 20100088182 A1) in view of Chen et al. (US 8666811 B1).	
	Regarding claim 8, Ryder teaches a content controller system (as shown in FIG. 1) including a user interface device in communication with a library including advertising media content (user device 101 communicates with data storage facility 113 comprising advertiser content and user content via user interface – see 0039 and FIG. 1), and providing operations comprising: receive at least one input associated with settings for blocking offensive media content (e.g., a filter is used to reject objectionable content from the received user content – 0029 and 0061); and select advertising media content from the library (see 0039 and 0048).

	Regarding claim 9, Ryder teaches the feature of displaying predefined customization options associated with the advertising media content (e.g., presenting options via user interface to allow user to augment, modify, and/or change the advertisement 105 - see 0039 and 0043)
	Regarding claim 10, Ryder teaches the feature of selecting at least one of the predefined customization options (e.g., user can select one of the options to augment, modify, and/or change the advertisement 105 via user interface -see 0039 and 0043).
	Regarding claim 11, Ryder teaches the feature of displaying predefined campaign options associated with the advertising media content (displaying a list of user content 131-135 and advertiser content 119 – see 0048).  
	Regarding claim 12, Ryder teaches the feature of selecting at least one of the predefined campaign options (e.g., selecting an item from the list of user content – see 0048 and 0051). 

	Regarding claim 14, Ryder teaches receiving user inputs from a plurality of distributed devices regarding the advertising media content; and automatically adapt placement of the advertising media content according to the user inputs from the plurality of distributed devices (e.g., collecting the user content from one or more users and presenting the user content in the advertisement 105 – see 0040, 0041, and 0048-0048).
	Regarding claim 15, Ryder teaches a method of a content controller, comprising: providing a user interface device in communication with a library including advertising media content (user device 101 communicates with data storage facility 113 comprising advertiser content and user content via user interface – see 0039 and FIG. 1);  and receiving at least one input associated with settings for blocking offensive media content (e.g., a filter is used to reject objectionable content from the received user content – 0029 and 0061). 
	Ryder lacks to teach selecting whitelisted and blacklisted content placement associations for the advertising media content; and automatically causing placement of the advertising media content near whitelisted content placement areas and away from blacklisted content placement areas, the whitelisted content placement areas are disposed within the same user interface. However, Chen teaches selecting relevant ad and irrelevant ad and automatically placing the relevant advertising link near its related content in a graphical user interface and away from the irrelevant advertising link in the graphical user interface so as to reduce the chances that irrelevant content is inadvertently clicked. See FIG. 3-5, col. 5, lines 1-5 and 33-37; col. 6, lines 30-42; col. 7, lines 47-51). It would have been obvious to one of ordinary skill in the 
	Regarding claim 16, see rejection of claim 9.
	Regarding claim 17, see rejection of claim 10.
	Regarding claim 18, see rejection of claims 11 and 12.  
	Regarding claim 20, see rejection of claim 14.
	Regarding claim 19, Ryder in view of Chen teaches that wherein the whitelisted content placement areas includes content that is one of appropriate, desirable or non-offensive content, and wherein the blacklisted content placement areas includes content that is one of inappropriate, undesirable or offensive content (the relevant/appropriate advertising links associate with the appropriate ad and the irrelevant advertising link associates with irrelevant/inappropriate ad - See FIG. 3-5, col. 5, lines 1-5 and 33-37; col. 6, lines 30-42; col. 7, lines 47-51). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421